      Case 3:18-cv-00635-AWT Document 97 Filed 07/28/20 Page 1 of 20



                    UNITED STATES DISTRICT COURT
                       DISTRICT OF CONNECTICUT

-------------------------------- x
SYED K. RAFI, PhD.,              :
                                 :
          Plaintiff,             :      Civil No. 3:18-cv-635(AWT)
                                 :
v.                               :
                                 :
YALE UNIVERSITY SCHOOL OF        :
MEDICINE, ALLEN E. BALE, M.D.    :
(in official and personal        :
capacity), RICHARD P. LIFTON,    :
M.D., PhD., BRIGHAM AND WOMEN’S :
HOSPITAL, HARVARD MEDICAL        :
SCHOOL, and CYNTHIA C. MORTON,   :
PhD.,                            :
                                 :
          Defendants.            :
-------------------------------- x

                    RULING ON MOTIONS TO DISMISS

     Plaintiff Dr. Syed K. Rafi, proceeding pro se, brings claims

against Yale University School of Medicine (“Yale”), Dr.          Richard

Lifton (“Lifton”), and Dr. Allen Bale (“Bale”) (collectively the

“Yale Defendants”); Brigham and Women’s Hospital (“BWH”) and Dr.

Cynthia Morton (“Morton”) (collectively the “BWH Defendants”); and

Harvard Medical School (“HMS”) 1. The plaintiff alleges in his Third

Amended Complaint, ECF No. 52, that the defendants have conspired

to violate his civil rights in violation of 42 U.S.C. § 1985, have

neglected to prevent such an act in violation of 42 U.S.C. § 1986,


1 The court notes that the correct legal name for Harvard
University, which includes the Harvard Medical School, is
President and Fellows of Harvard College.
         Case 3:18-cv-00635-AWT Document 97 Filed 07/28/20 Page 2 of 20



and have defamed him. The defendants have separately moved to

dismiss these claims pursuant to Federal Rules of Civil Procedure

12(b)(2) and 12(b)(6). For the reasons set forth below, each motion

is being granted.

I.       FACTUAL ALLEGATIONS

         The Third Amended Complaint, “which [the court] must accept

as true for the purposes of testing its sufficiency,” alleges the

following circumstances. Monsky v. Moraghan, 127 F.3d 243, 244 (2d

Cir. 1997).

         In January 2001, the plaintiff began his employment with Yale

as   a    clinical   cytogenetics    trainee     under    the     supervision    of

defendant Lifton, the Chairman of the Genetics Department at Yale.

During the plaintiff’s time as a cytogenetics trainee, he worked

in the laboratory of Dr. Mazin Qumsiyeh, the Director of the

Clinical Cytogenetics program at Yale and a vocal activist on

issues affecting Palestine.

         The plaintiff alleges that Yale terminated Qumsiyeh because

of   his    pro-Palestinian     activism.   In    an     effort    to   avoid   an

employment discrimination suit by Qumsiyeh, Lifton, on behalf of

Yale, concurrently fired Dr. Barbara Pober, a medical geneticist

at Yale who is Jewish, and pressured the plaintiff to file a

written     complaint    against    Qumsiyeh.    At    Lifton’s     behest,     the

plaintiff provided a confidential complaint against Qumsiyeh but




                                      -2-
      Case 3:18-cv-00635-AWT Document 97 Filed 07/28/20 Page 3 of 20



informed Lifton that he would be unwilling to serve as a witness

against Qumsiyeh.

     Thereafter, the plaintiff declined to accept an offer to fill

Qumsiyeh’s vacant faculty position and left Yale to move to Boston,

Massachusetts.       According    to    the    plaintiff,     Lifton       and   Yale

unlawfully interfered with his efforts to obtain employment at

various institutions in the Boston area, including at BWH, HMS,

Children’s Hospital Boston (“CHB”), Massachusetts General Hospital

(“MGH”), and others. Specifically, the plaintiff alleges that

Lifton and Yale engaged in “race and class based conspiratorial

collusion”    with    Morton,    the   Director      of   Clinical       Cytogenetic

Laboratories at BWH and HMS, to ensure that he was not hired at

BWH-affiliated and HMS-affiliated institutions. Third Am. Compl.

at 22. The plaintiff alleges that “[t]hese alleged conspiratorial

ceaseless denials of professional job opportunities [were] to

coerce [him] to take up a position at [Yale] instead[,]” so that

he could testify as “a defensive witness against . . . Qumsiyeh”

and could “facilitate the return of Dr. Pober[.]” Id. at 21. The

plaintiff does not allege why Yale sought the return of Pober. Nor

does he     allege   why   his   return       to   Yale   would    facilitate     her

rehiring.

     According to the plaintiff, the collusion resulted in the

“coerci[ve]    and    retaliatory      non-consideration          of .   . .     every

professional clinical cytogenetics job application at [Morton’s]


                                        -3-
     Case 3:18-cv-00635-AWT Document 97 Filed 07/28/20 Page 4 of 20



diagnostic clinical cytogenetics laboratory at BWH (HMS) from 2004

through 2019[,] along with dozens of medical genetics research and

training positions at Harvard affiliated hospitals and medical

centers   from   2004   to   2019,   totaling    more   than    100   job

applications.” Id. at 6. Several prospective employers, including

Morton, allegedly   informed   the   plaintiff that     they could    not

consider the plaintiff for any cytogenetics positions because

Bale, the Director of the American Board of Medical Genetics and

37 Genomics (“ABMGG”) training program at Yale, had “vetoed” the

plaintiff’s candidacy when he was called by them as a reference:

     [S]everal of those prospective employers over these
     years, who did not appreciate Dr. Bale’s vengeful
     continued vetoing of plaintiff’s job prospects, chose to
     reveal the reason as [Yale’s] vetoing of those job
     opportunities [] for their inability to proceed ahead
     with plaintiff’s well qualified candidacies.

     . . .

     At [HMS], Dr. Bieber (a senior associate clinical
     cytogenetics laboratory director who serves along with
     [Morton] . . . ) informed Dr. Rafi during 2004 that
     [Lifton] . . . wanted to offer Dr. Rafi a faculty
     position at Yale, thus indicated that he and [Morton]
     could not offer Dr. Rafi a position at their clinical
     cytogenetics laboratory at BWH/HMS, and this assertion
     is clearly evident in [Morton’s] prior initial email to
     Dr. Rafi, dated December 28, 2002, wherein “she
     encourages Dr. Rafi to try to work something out at Yale,
     where it was clear to her from the reference letters
     that she had received that Dr. Ravi was [valued] as a
     member of the cytogenetics staff at Yale” – meaning that
     Yale did not permit her to consider Dr. Rafi for a
     position at BWH/HMS after the completion of his
     professional [training] at Yale.

     . . .


                                  -4-
      Case 3:18-cv-00635-AWT Document 97 Filed 07/28/20 Page 5 of 20




      Over these years, several of the prospective employers
      around the nation have indirectly alluded to [Yale’s
      interference] in their inability to consider Dr. Rafi’s
      candidacies. It should be noted that professional
      courtesy demands not explicitly disclosing the alleged
      “third party”- vetoing by Dr. Bale (Yale).

Id. at 50, 52, 63 (emphasis in the original). Several employers

encouraged him to seek a position at Yale instead, which he

repeatedly sought and was denied. See id. at 21, 37,         55.

      According to the plaintiff, Yale’s collusion with HMS, BWH,

and their agents has “permanently destroyed . . . [his] high-

paying and in-demand professional clinical cytogenetic . . . and

medical genetics career” and has “undeniably rendered him a

‘pauper’ today.” Id. at 67. “The consequent suffering and dire

financial hardship over the years [have] forced plaintiff to

seek even labor-oriented temporary jobs to survive.” Id. The

plaintiff alleges that he is entitled to damages, including

“reparations for the alleged white-collar slavery” he has been

subjected to, compensation for lost wages and future losses, and

compensation for emotional distress. Id. at 68.

II.   LEGAL STANDARDS

      “On a Rule 12(b)(2) motion to dismiss for lack of personal

jurisdiction, the plaintiff bears the burden of showing that the

court has jurisdiction over the defendant.” Metro. Life Ins. Co.

v. Robertson-Ceco Corp., 84 F.3d 560, 566 (2d Cir. 1996). Where a

defendant challenges “only the sufficiency of the plaintiff's


                                   -5-
       Case 3:18-cv-00635-AWT Document 97 Filed 07/28/20 Page 6 of 20



factual allegations, in effect demurring by filing a Rule 12(b)(2)

motion, the plaintiff need persuade the court only that its factual

allegations constitute a prima facie showing of jurisdiction.”

Ball v. Metallurgie Hoboken-Overpelt, S.A., 902 F.2d 194, 197 (2d

Cir. 1990). “[W]hen a motion to dismiss for lack of jurisdiction

is decided on the basis of affidavits and other written materials,

the plaintiff need only make a prima facie showing. The allegations

in the complaint must be taken as true to the extent they are

uncontroverted by the defendant's affidavits.” Seetransp., Wiking,

Trader, Schiffarhtsgesellschaft MBH & Co., Kommanditgesellschaft

v. Navimpex Centrala Navala, 989 F.2d 572, 580 (2d Cir. 1993)

(quoting Taylor v. Phelan, 912 F.2d 429, 431 (10th Cir. 1990) (per

curiam) (citations omitted)). However, “[i]f the parties present

conflicting affidavits, all factual disputes are resolved in the

plaintiff's favor, and the plaintiff's prima facie showing is

sufficient notwithstanding the contrary presentation by the moving

party." Id. (quoting Taylor, 912 F.2d at 431).

      When deciding a motion to dismiss under Rule 12(b)(6), the

court must accept as true all factual allegations in the complaint

and   must   draw   inferences      in    a    light    most    favorable   to   the

plaintiff. Scheuer v. Rhodes, 416 U.S. 232, 236 (1974). Although

a   complaint   “does    not   need       detailed      factual    allegations,    a

plaintiff’s     obligation     to        provide       the     ‘grounds’    of   his

‘entitle[ment]      to   relief’         requires      more     than   labels    and


                                         -6-
     Case 3:18-cv-00635-AWT Document 97 Filed 07/28/20 Page 7 of 20



conclusions, and a formulaic recitation of the elements of a cause

of action will not do.” Bell Atlantic Corp. v. Twombly, 550 U.S.

550, 555 (2007) (citing Papasan v. Allain, 478 U.S. 265, 286

(1986)) (on a motion to dismiss, courts “are not bound to accept

as true a legal conclusion couched as a factual allegation”). “Nor

does a complaint suffice if it tenders naked assertions devoid of

further factual enhancement.” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (quoting Twombly, 550 U.S. at 557). “Factual allegations

must be enough to raise a right to relief above the speculative

level, on the assumption that all the allegations in the complaint

are true (even if doubtful in fact).” Twombly, 550 U.S. at 555

(internal      citations      and    quotations   omitted).      However,    the

plaintiff must plead “only enough facts to state a claim to relief

that is plausible on its face.”            Id. at 547. “A claim has facial

plausibility     when   the    [claimant]     pleads   factual   content    that

allows   the    court   to    draw   the   reasonable    inference   that    the

defendant is liable for the misconduct alleged.” Iqbal, 556 U.S.

at 678. “The function of a motion to dismiss is ‘merely to assess

the legal feasibility of the complaint, not to assay the weight of

the evidence which might be offered in support thereof.’”               Mytych

v. May Dep’t Store Co., 34 F. Supp. 2d 130, 131 (D. Conn. 1999)

(quoting Ryder Energy Distribution v. Merrill Lynch Commodities,

Inc., 748 F.2d 774, 779 (2d Cir. 1984)). “The issue on a motion to

dismiss is not whether the plaintiff will prevail, but whether the


                                        -7-
       Case 3:18-cv-00635-AWT Document 97 Filed 07/28/20 Page 8 of 20



 plaintiff is entitled to offer evidence to support his claims.”

 United States v. Yale New Haven Hosp., 727 F. Supp. 784, 786 (D.

 Conn. 1990) (citing Scheuer, 416 U.S. at 232).

       In its review of a motion to dismiss for failure to state a

 claim, the court may consider “only the facts alleged in the

 pleadings,   documents   attached     as    exhibits   or   incorporated   by

 reference in the pleadings and matters of which judicial notice

 may be taken.”      Samuels v. Air Transport Local 504, 992 F.2d 12,

 15 (2d Cir. 1993).     “[I]n some cases, a document not expressly

 incorporated   by    reference   in    the    complaint     is   nevertheless

 ‘integral’ to the complaint and, accordingly, a fair object of

 consideration on a motion to dismiss. A document is integral to

 the complaint ‘where the complaint relies heavily upon its terms

 and effect.’” Goel v. Bunge, Ltd., 820 F.3d 554, 559 (2d Cir. 2016)

 (quoting Chambers v. Time Warner, Inc., 282 F.3d 147, 153 (2d Cir.

 2002)).

III.   DISCUSSION

       The BWH Defendants, the Yale Defendants, and HMS separately

 move to dismiss the Third Amended Complaint to the extent that it

 asserts claims against them. The BWH Defendants move to dismiss

 under Rule 12(b)(2) on the ground that the court lacks personal

 jurisdiction over them, and also under Rule 12(b)(6) on the grounds

 that the claims in the Third Amended Complaint are barred by the

 doctrine of res judicata, are barred by the applicable statute of


                                       -8-
      Case 3:18-cv-00635-AWT Document 97 Filed 07/28/20 Page 9 of 20



limitations, and fail to state a claim upon which relief can be

granted. HMS and the Yale Defendants move to dismiss the Third

Amended Complaint under Rule 12(b)(6) on grounds identical to those

raised by the BWH Defendants, except that the Yale Defendants have

not moved to dismiss the Third Amended Complaint as time-barred.

The BWH Defendants’ motion is being granted because the court lacks

personal jurisdiction over the BWH Defendants, and the plaintiff’s

claims   against   them   are   also    barred   by   the   doctrine   of   res

judicata. HMS’ and the Yale Defendants’ motions are being granted

because the plaintiff’s claims as to each defendant are barred by

the doctrine of res judicata. 2

         A. Personal Jurisdiction

     The BWH Defendants contend that they are not subject to

personal jurisdiction in this district. The court agrees.

     “In the absence of a federal statute specifically directing

otherwise, and subject to limitations imposed by the United States

Constitution, we look to the law of the forum state to determine

whether a federal district court has personal jurisdiction over a

defendant.” Brown v. Lockheed Martin Corp., 814 F.3d 619, 624 (2d

Cir. 2016). See also Fed. R. Civ. P. 4(k)(1)(A) (“Serving a summons

. . . establishes personal jurisdiction over a defendant[] who is




2 Because the court concludes that the plaintiff’s claims are
barred by the doctrine of res judicata, it need not address the
other proffered grounds for dismissal.


                                       -9-
     Case 3:18-cv-00635-AWT Document 97 Filed 07/28/20 Page 10 of 20



subject to the jurisdiction of a court of general jurisdiction in

the state where the district court is located. . . .”); PDK Labs

v. Friedlander, 103 F.3d 1105, 1108 (2d Cir. 1997) (stating federal

court applies forum state’s personal jurisdiction rules in federal

question case “if the federal statute does not specifically provide

for national service of process”).

     In Connecticut, “a trial court may exercise jurisdiction over

a [defendant] only if the defendant’s intrastate activities meet

the requirements both of [the state’s long-arm] statute and of the

due process clause of the federal constitution.”      Thomason v. Chem.

Bank, 234 Conn. 281, 285-86 (1995). “[The] first inquiry must be

whether [Connecticut’s] long-arm statute authorizes the exercise

of jurisdiction under the particular facts of this case. Only if

[the court] find[s] the statute to be applicable [does the court]

reach the question whether it would offend due process to assert

jurisdiction.”   Lombard Bros., Inc. v. Gen. Asset Mgmt. Co., 190

Conn. 245, 250 (1983). See also Chloe v. Queen Bee of Beverly

Hills, 616 F.3d 158, 163-64 (2d Cir. 2010) (“To determine personal

jurisdiction over a non-domiciliary . . . the Court must engage in

a two-step analysis. First, we apply the forum state's long-arm

statute. . . . If [it] permits personal jurisdiction, the second

step is to analyze whether personal jurisdiction comports with the

Due Process Clause[.]").




                                  -10-
        Case 3:18-cv-00635-AWT Document 97 Filed 07/28/20 Page 11 of 20



      The    plaintiff    has   failed    to   allege   facts    sufficient   to

establish that this court has personal jurisdiction over the BWH

Defendants under Conn. Gen. Stat. § 52-59b(a) or Conn. Gen. Stat.

§   33-929(f)(4),    Connecticut’s       long-arm    statutes    pertaining   to

nonresident individuals and corporations, respectively. 3 Because

these     statutes   do   not    authorize     the    exercise    of   personal

jurisdiction in this case, the court need not address whether it

would offend due process to assert such jurisdiction.

      Conn. Gen. Stat. § 52-59b(a) provides in relevant part:

      [A] court may exercise personal jurisdiction over any
      nonresident individual, foreign partnership or foreign
      voluntary association . . . who in person or through an
      agent: . . . (2) commits a tortious act within the state,
      except as to a cause of action for defamation of
      character arising from the act; (3) commits a tortious
      act outside the state causing injury to person or
      property within the state, except as to a cause of action
      for defamation of character arising from the act, if
      such person or agent (A) regularly does or solicits
      business, or engages in any other persistent course of
      conduct, or derives substantial revenue from goods used
      or consumed or services rendered, in the state, or (B)
      expects or should reasonably expect the act to have
      consequences in the state and derives substantial
      revenue from interstate or international commerce[.]




3 In their memorandum, the BWH Defendants limit their analysis to
Conn. Gen. Stat. § 52-59(b), stating that it allows a “Connecticut
court [to] exercise personal jurisdiction over a nonresident
individual or foreign corporation[.]” Mem. at 17. However, this
statute only confers personal jurisdiction over nonresident
individuals,   foreign   partnerships,   and   foreign   voluntary
associations. Conn. Gen. Stat. § 33-929(f), in contrast, confers
personal jurisdiction over “foreign corporation[s],” such as BWH.


                                     -11-
      Case 3:18-cv-00635-AWT Document 97 Filed 07/28/20 Page 12 of 20



Id.   Conn. Gen. Stat. § 33-929(f)(4) provides in relevant part:

      Every foreign corporation shall be subject to suit in
      this state, by a resident of this state or by a person
      having a usual place of business in this state, whether
      or not such foreign corporation is transacting or has
      transacted business in this state and whether or not it
      is engaged exclusively in interstate or foreign
      commerce, on any cause of action arising as follows: .
      . . (4) out of tortious conduct in this state, whether
      arising out of repeated activity or single acts, and
      whether arising out of misfeasance or nonfeasance.

Id.

      The Third Amended Complaint alleges that BWH and Morton,

residents of Massachusetts, see Third Am. Compl. at 64, conspired

against the plaintiff, a current resident of Virginia, to deny his

“four dozen professional and non-professional job applications.”

Id. at 14. The Third Amended Complaint alleges that these denials

occurred in Massachusetts while the plaintiff was still a resident

of Massachusetts. See e.g., id. at 17. It does not allege that the

plaintiff was denied a job in Connecticut. Nor does it allege that

he was denied a job while he was a resident of Connecticut. Thus,

the   court   agrees    with   the   BWH    Defendants    that    because      “the

underlying    conduct    complained        of   clearly   did    not   occur    in

Connecticut, nor did it cause injury in Connecticut where the

plaintiff was not a resident or present in Connecticut at the

time,” “there is no personal jurisdiction” over the BWH Defendants

in this district. Mem. at 17.




                                     -12-
     Case 3:18-cv-00635-AWT Document 97 Filed 07/28/20 Page 13 of 20



          B. Res Judicata

     The BWH Defendants, HMS, and the Yale Defendants argue that

the Third Amended Complaint should be dismissed because its claims

are barred by the doctrine of res judicata. The court agrees.

     “The term res judicata, which means essentially that the

matter in controversy has already been adjudicated, encompasses

two significantly different doctrines: claim preclusion and issue

preclusion.” Marcel Fashions Grp., Inc. v. Lucky Brand Dungarees,

Inc., 779 F.3d 102, 107 (2d Cir. 2015) (“Marcel I”). “At issue

here is claim preclusion, a doctrine which, in the usual situation,

bars a plaintiff from relitigating claims against a defendant that

it lost in a previous action against the same defendant and claims

that the plaintiff could have brought in that earlier action but

did not.” Marcel Fashions Grp., Inc. v. Lucky Brand Dungarees,

Inc., 898 F.3d 232, 236-37 (2d Cir. 2018). Claim preclusion “serves

the interest of society and litigants in assuring the finality of

judgments, [and] also fosters judicial economy and protects the

parties    from   vexatious   and   expensive   litigation.”   Curtis   v.

Citibank, N.A., 226 F.3d 133, 138 (2d Cir. 2000). It ensures that

“[w]hen a party is victorious, it [does] not have to defend that

victory again.” N. Assur. Co. of Am. v. Square D. Co., 201 F.3d

84, 89 (2d Cir. 2000).

     “Preclusion of a claim . . . requires a showing that (1) the

previous action involved an adjudication on the merits; (2) the


                                    -13-
       Case 3:18-cv-00635-AWT Document 97 Filed 07/28/20 Page 14 of 20



previous action involved the same adverse parties or those in

privity with them; and (3) the claims asserted in the subsequent

action were, or could have been, raised in the prior action.”

Marcel I, 779 F.3d at 108. “In deciding whether a suit is barred

by res judicata, it must first be determined that the second suit

involves the same ‘claim’ or—‘nucleus of operative fact’—as the

first suit.” Channer v. Dep't of Homeland Sec., 527 F.3d 275, 280

(2d Cir. 2008) (internal citations and quotations omitted). In

making    this   determination,      courts   consider   “(1)    whether     the

underlying facts are related in time, space, origin, or motivation;

(2) whether the underlying facts form a convenient trial unit; and

(3) whether their treatment as a unit conforms to the parties'

expectations.” Id.

       This action is the plaintiff’s third attempt to sue BWH,

Morton,    and   HMS   for   the   same   alleged   conduct.    In   2014,   the

plaintiff filed two actions 4 in the District of Massachusetts

against BWH, CHB, MGH, and/or HMS that were later consolidated

into     one   action,   Docket     No.   1:14-cv-14017-GAO      (the   “First

Massachusetts Litigation”). In his consolidated complaint, the

plaintiff alleged “continuing reckless coercive retaliation as



4 These prior actions were Rafi v. Brigham and Women’s Hospital,
Children’s Hospital Boston, Massachusetts General Hospital, and
Harvard Medical School, Docket No. 1:14-cv-14017-GAO and Rafi v.
Children’s Hospital Boston and Harvard Medical School, Docket No.
1:14-cv-14205-GAO.


                                      -14-
       Case 3:18-cv-00635-AWT Document 97 Filed 07/28/20 Page 15 of 20



well as continuing reckless discrimination to this date against

each   and   every      one of   his   professional clinical      cytogenetic,

medical genetic research, and technological position applications

. . . in collusion with Dr. Lifton.” Am. Compl. at 3, Docket No.

1:14-cv-14017-GAO, ECF No. 54. Although Morton was not named as a

defendant in the consolidated action, the allegations against BWH

and HMS stem, in part, from her alleged conduct:

       [HMS] faculty members, such as, Dr. Cynthia Morton (BWH)
       in particular, who, although showed initial interest in
       offering professional Clinical Cytogenetics position to
       Plaintiff during 2003, in collusion with Dr. Lifton
       refused to consider any of Plaintiff’s job applications
       at BWH and MGH, despite Plaintiff indicating to her as
       well as to Dr. Lifton [that] he lacks interest in taking
       up a position at [Yale’s] Clinical Cytogenetics
       laboratory, essentially to be utilized as a legal
       witness against Dr. Qumsiyeh[.]

Id.    at   13.   The    court   dismissed    the   plaintiff’s   claims   with

prejudice for failure to satisfy the minimum pleading requirements

of Federal Rules of Civil Procedure 8 and 10. See Rafi v. Brigham

& Women’s Hosp., No. 1:14-cv-14017-GAO, 2017 U.S. Dist. LEXIS

39598, *2-4 (D. Mass. Mar. 20, 2017). The dismissal was affirmed

on appeal, see Rafi v. Brigham & Women’s Hosp., No. 17-1373 (1st

Cir. Feb. 16, 2018), and the Supreme Court denied certiorari, see

Rafi v. Brigham & Women’s Hosp., No. 18-6166 (Dec. 3, 2018).

       In 2018, the plaintiff filed another action, this time against

Morton alone, in the District of Massachusetts, which the court

dismissed on claim preclusion grounds:



                                       -15-
      Case 3:18-cv-00635-AWT Document 97 Filed 07/28/20 Page 16 of 20



      Here, all the requirements for claim preclusion are met.
      Rafi’s   earlier   action   [the   First    Massachusetts
      Litigation] was dismissed for failure to state a claim
      upon which relief can be granted. A dismissal on this
      ground is a judgment on the merits of the case. See
      Federated Dep’t Stores, Inc. v. Moitie, 452 U.S. 394,
      399 & n.3 (1981) (noting that a dismissal under Rule
      12(b)(6) of the Federal Rules of Civil Procedure is a
      judgment on the merits for res judicata purposes);
      Airframe Sys., Inc. v. Raytheon Co., 601 F.3d 9, 14 (1st
      Cir. 2010). There is also sufficient identicality of
      parties. In the earlier lawsuit, Morton was not named as
      a defendant but Rafi sought to hold her employer, BWH,
      liable for her conduct. For purposes of claim
      preclusion, the employer-employee relationship between
      BWH and Morton satisfies the privity requirement for
      matters within the scope of employment. See Krepps v.
      Reiner, 377 F. App’x 65, 68 (2d Cir. 2010) (holding that
      employee acting in the scope of his employment was in
      privity with the employer who was sued in earlier action,
      and employee could assert claim preclusion on the basis
      of prior judgment in favor of employer.).

      Finally, there is sufficient identicality between the
      causes of action. Rafi’s claims in this action were among
      the   claims   raised   in   [the   First   Massachusetts
      Litigation]. . . .

Rafi v. Morton, 1:18-cv-10482-NMG, ECF No. 9 at 6-7.

      For the same reasons, this court finds that claim preclusion

bars the Third Amended Complaint as to the BWH Defendants and HMS.

The First Massachusetts Litigation was between the same adverse

parties or those in privity with them as the instant suit, and it

was adjudicated on the merits. See Berrios v. N.Y. Hous. Auth.,

564   F.3d   130,   134   (2d   Cir. 2009)   (“As   the   sufficiency of   a

complaint to state a claim on which relief may be granted is a

question of law, the dismissal for failure to state a claim is a

final judgment on the merits and thus has res judicata effects.”)


                                    -16-
     Case 3:18-cv-00635-AWT Document 97 Filed 07/28/20 Page 17 of 20



(internal citations omitted). Moreover, the instant suit involves

claims that were raised in the prior litigation -- namely, that

BWH, Morton, and HMS attempted to compel the plaintiff to seek

employment at Yale by refusing to hire him and by blocking his

candidacy for other positions throughout the Boston area. Thus,

the plaintiff is barred from asserting these claims or claims that

he could have raised in the earlier litigation.

     The plaintiff argues that his claims are not barred by the

doctrine of res judicata because, inter alia, they are based on

“continuing violations [that] are for the very first time . . .

being actioned here under 42 U.S.C. Sections 1985 & 1986.” Third

Am. Compl. at 10. However, “a plaintiff cannot avoid the effects

of res judicata by ‘splitting’ his claim into various suits, based

on different legal theories[.]” Waldman v. Vill. of Kiryas Joel,

207 F.3d 105, 110 (2d Cir. 2000). “It is [the] identity of facts

surrounding the occurrence which constitutes the cause of action,

not the legal theory upon which [the plaintiff] chose to form [his]

complaint.” Woods v. Dunlop Tire Corp., 972 F.2d 36, 39 (2d Cir.

1992). The facts alleged in the Third Amended Complaint are nearly

identical to those alleged in the prior litigation, and therefore

constitute    the    same    cause   of    action   for     purposes   of   claim

preclusion.

     The instant litigation also marks the third time that the

plaintiff    has    sued    the   Yale   Defendants   for    the   same   alleged


                                         -17-
       Case 3:18-cv-00635-AWT Document 97 Filed 07/28/20 Page 18 of 20



conduct. In 2014, the plaintiff filed suit against Yale and Lifton

in this district. See Rafi v. Yale Univ. School of Med., Docket

No. 14-cv-1582-VAB. In that action, the plaintiff likewise claimed

that Yale and Lifton interfered with his job applications in the

field of cytogenetics in retaliation for the plaintiff’s refusal

to work for Yale and testify against Qumsiyeh. See, e.g., Am.

Compl. at 1-3, Docket No. 14-cv-1582-VAB, ECF No. 51. The court

dismissed the complaint with prejudice for, inter alia, the failure

to state a claim upon which relief can be granted. See Rafi v.

Yale Univ. School of Med., No. 14-cv-1582-VAB, 2017 U.S. Dist.

LEXIS 117678, *40-41 (D. Conn. Jul. 27, 2017). The dismissal was

affirmed on appeal, see Rafi v. Yale Univ. School of Med., No. 17-

2754   (2d   Cir.   Mar.   3,   2019),   and   the   Supreme   Court   denied

certiorari, see Rafi v. Yale Univ. School of Med., No. 18-5977

(Nov. 5, 2018).

       In 2018, the plaintiff filed suit against Lifton alone in the

Southern District of New York. See Rafi v. Lifton, No. 18-cv-1161-

CM. In that action, the plaintiff asserted claims under 42 U.S.C.

§§ 1983, 1985(3), 1986, 1981a, and 2000d-4a. The court dismissed

the action on res judicata grounds, stating that “because the

District of Connecticut already considered Plaintiffs’ claims on

the merits and dismissed the action with prejudice, the doctrine

of claim preclusion bars this employment discrimination action.”




                                    -18-
      Case 3:18-cv-00635-AWT Document 97 Filed 07/28/20 Page 19 of 20



Rafi v. Lifton, 18-CV-1161-CM, 2018 U.S. Dist. LEXIS 49823, *5-6

(S.D.N.Y. Mar. 23, 2018).

     For the same reason, this court finds that claim preclusion

bars the Third Amended Complaint as to the Yale Defendants. The

prior litigation was between the same adverse parties or those in

privity with them as the instant suit, and it was adjudicated on

the merits. Although Bale was not named as a defendant in the prior

litigation, the plaintiff sought to hold his employer, Yale, liable

for his alleged conduct:

     Plaintiff also alleges that Dr. Lifton’s subordinate and
     colleague at his Genetics Department (YSM), Dr. Allen
     Bale is/was also well positioned to derail Plaintiff’s
     professional clinical cytogenetics-candidacies when
     contact[ed] due to his contact information at the
     American Board of Medical Genetics (AMBG)-official
     website as the point man at [Yale] for verifying ABMG-
     professional clinical cytogenetics training, and to know
     why Plaintiff could not pursue his trained (in-demand
     and high-paying) clinical cytogenetics profession . . .
     since leaving [Yale.]

3:14-cv-1582-VAB, ECF No. 51 at 25-26 (emphasis in original). For

purposes of claim preclusion, the employer-employee relationship

between Yale and Bale satisfies the privity requirement for matters

within the scope of employment. See Houdet v. U.S. Tennis Ass’n,

13-CV-5131 (FB) (LB), 2014 U.S. Dist. LEXIS 167791, *9-10 (E.D.N.Y.

Dec. 3, 2014) (concluding that employees acting in the scope of

their employment “have a sufficiently close relationship” with the

employer who was sued in an earlier action “to justify application

of   res   judicata”)   (citing    18     Moore's   Federal   Practice   §


                                   -19-
       Case 3:18-cv-00635-AWT Document 97 Filed 07/28/20 Page 20 of 20



131.40[3][f] (Matthew Bender 3d Ed.) ("Generally, an employer-

employee . . . relationship will provide the necessary privity for

claim preclusion with respect to matters within the scope of the

relationship."). Because the instant suit involves claims against

the Yale Defendants that were or could have been raised in the

prior litigation, the plaintiff’s claims are barred.

IV. CONCLUSION

       For the foregoing reasons, Defendant Harvard Medical School’s

Motion to Dismiss Plaintiff’s Third Amended Complaint (ECF No.

61),   Defendants’    Brigham   and Women’s    Hospital   and Cynthia    C.

Morton, Ph.D’s Motion to Dismiss (ECF No. 63), and Defendants’

Yale University, Richard P. Lifton M.D., and Allen E. Bale, M.D.

Motion to Dismiss Plaintiff’s Third Amended Complaint (ECF No. 65)

are hereby GRANTED. The plaintiff’s Third Amended Complaint (ECF

No. 52) is dismissed with prejudice.

       The Clerk shall enter judgment accordingly and close the case.

       It is so ordered.

       Dated this 28th day of July 2020, at Hartford, Connecticut.



                                                     /s/ AWT
                                                Alvin W. Thompson
                                           United States District Judge




                                    -20-
